Citation Nr: 0631194
Decision Date: 10/04/06	Archive Date: 01/31/07

DOCKET NO. 98-10 042A                       DATE OCT 04 2006


On appeal from the
Department of Veterans Affairs' Regional Office in White River Junction, Vermont

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of removal of the lymph nodes of the throat.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a fractured right hand.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a fractured right wrist.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

6. Entitlement to service connection for residuals of colon polyps.



7. Entitlement to an initial compensable rating for the residuals of a fractured right thumb.

8. Entitlement to an increased rating for residuals of a left acetabular fracture evaluated as 10 percent disabling prior to June 1, 1997.

9. Entitlement to an increased schedular rating for post operative total left hip replacement evaluated as 90 percent disabling since June 1, 1997.

10. Entitlement to an extra-schedular rating for post operative total left hip replacement for the period since June 1, 1997.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1995 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). In an April 1997 rating decision, the RO recharacterized the service connected residuals of a left acetabular fracture as post operative total left hip replacement and granted a 100 percent disability rating for post operative total left hip replacement effective April 25, 1996, and a 30 percent disability rating effective June 1, 1997. In a September 1999 rating decision, the

- 2



veteran's post operative total left hip replacement was granted a 90 percent disability rating effective June 1, 1997. In July 2002, the Board found that the veteran had perfected his appeal as to the August 1995 decision. In November 2003, after undertaking further development under the now invalidated provisions of 38 C.F.R. § 19.9(a)(2) (2003), the Board remanded the appeal for additional development.

Entitlement to service connection for residuals of removal of the lymph nodes of the throat, bilateral hearing loss, residuals of a fractured right hand, residuals of a fractured right wrist, and tinnitus were previously denied in a July 1990 rating decision. The veteran did not appeal the decision as to these issues, and that decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002). The current claims to reopen may be considered on the merits only if new and material evidence has been submitted since the July 1990 rating decision. (This is discussed in greater detail below.)

For the reasons stated below, the Board finds that new and material evidence has helm received to reopen the claims for service connection for removal of the lymph nodes of the throat, bilateral hearing loss, and residuals of a fractured right hand, but that additional development is necessary regarding the underlying service connection claims. Accordingly, the issues of entitlement to service connection for these disorders, based on de novo review, are addressed in the Remand. Those issues, as well as the issues involving the right wrist, tinnitus, colon polyps, the right thumb, left acetabular fracture, and an extraschedular rating for the left hip disability (since 1997), are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. V A will notify the veteran if further action is required on his part.

- 3 



FINDINGS OF FACT

1. In July 1990, the RO denied the veteran's claims for entitlement to service connection for residuals of removal of the lymph nodes of the throat, bilateral hearing loss, and residuals of a fractured right hand, finding, essentially, that there was no evidence of the inservice lymph node removal or hand fracture, and no evidence of current hearing loss disability; the veteran did not appeal.

2. Evidence received since the July 1990 decision includes documentation of the inservice lymph node removal and hand fracture, and a diagnosis of hearing loss; it thus bears directly on these matters at hand, and it is so significant that it must be considered in order to fairly decide the merits of these claims.

3. The veteran underwent total left hip replacement in April 1996.

4. Since June 1, 1997, the veteran has been awarded the maximum (90 percent) schedular rating allowed for a hip disorder (other than for recovery in the first year following total hip replacement), and his post operative total left hip replacement is manifested by adverse symptomatology that equates to no more than painful motion or weakness that requires the use of crutches.

CONCLUSIONS OF LAW

1. Evidence received since the July 1990 RO decision is new and material, and the claims of entitlement to service connection for residuals of removal of the lymph nodes of the throat, bilateral hearing loss, and residuals of a fractured right hand are reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2. Since June 1, 1997, a rating in excess of 90 percent for post operative total left hip replacement is not warranted. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5654 (2005); Sabonisy. Brown, 6 Vet. App. 426 (1994).

- 4



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Claims to Reopen

The veteran argues that he has residuals of removal of the lymph nodes of the throat, bilateral hearing loss, and residuals of a fractured right hand which are all related to his military service.

In July 1990, the RO denied service connection for these conditions, finding, essentially, that there was no diagnosis for the claimed disabilities. In August 1990, the veteran was notified of the decision and of his appellate rights, and he did not appeal the RO denial regarding those issues. The July 1990 RO decision is final. 38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" means evidence not previously submitted to agency decision makers which bears "directly and substantially" upon the specific matter under consideration. Such evidence must be neither cumulative nor redundant, and, by itself or in connection with evidence previously assembled, such evidence must be "so significant that it must be considered in order to fairly decide the merits of the claim." 38 C.F.R. § 3.156(a). [An amended version of38 C.F.R. § 3.156(a) is effective only for petitions to reopen filed on or after August 29, 2001, and does not apply here, as the instant petition to reopen was filed prior to that date.]

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. Justusv. Principi, 3 Vet. App. 510 (1992).

As noted above, in July 1990, the RO denied service connection on the basis that the evidence of record did not include diagnoses of the claimed disabilities.

- 5 



The Board has reviewed the additional evidence associated with the claims folders since the July 1990 decision. In this regard, this evidence includes, for the first time, service medical records that show the veteran had lymph nodes of the throat removed while in military service, and service medical records that show he fractured his right hand during the in-service motorcycle accident that caused so many of his other service connected disabilities. See service medical records dated in July and August 1982 (document the lymph node resection); US Navy Narrative Summary dated in May 1991 ("In that injury accident in 1987 he sustained a fracture right hand. . . ."). The record also included for the first time a diagnosis of bilateral hearing loss. See March 1999 audiological report from University of Northern Texas Health Services Center.

As entitlement to service connection requires, among other things, an inservice incident and a current disability, the above evidence is so significant that it must be considered to fairly address the merits of the claims. Hence, the Board finds that the additional evidence is new and material under the definition at 38 C.F.R. § 3.156(a). As new and material evidence has been received, the claims of entitlement to service connection for residuals of removal of the lymph nodes of the throat, bilateral hearing loss, and residuals of a fractured right hand are reopened. 38 U.S.C.A. § 5108.

Adjudication of the veteran's claims does not end with the determination that new and material evidence has been received. These matters must now be addressed on a de novo basis. For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.

II. The Increased Rating Claim

As to entitlement to an increased schedular rating for post operative tota11eft hip replacement evaluated as 90 percent disabling since June 1, 1997, the veteran contends that his service-connected disability is manifested by increased adverse symptomatology which entitles him to higher schedular rating. It is also requested that the veteran be afforded the benefit of the doubt.

- 6 



A. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute. Resolution of the veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for hip disabilities. As discussed below, the Board finds that the veteran is already receiving the maximum disability rating available for his left hip disabilities (other than within the first year following total hip replacement) under the applicable rating criteria for evaluating hip disorders. There is no amount of notice or assistance that could possibly generate evidence that would change the outcome of this appeal.

Therefore, because no reasonable possibility exists that would aid in substantiating this claim for an evaluation in excess of 90 percent for the left hip disorder, any deficiencies of VCAA notice or assistance are rendered moot. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362,368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

B. The Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which are based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005). Separate Diagnostic Codes identify the various disabilities. Each service-connected

- 7 



disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2005). VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (2005), when assigning a disability rating, it is the present level of disability which is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

A September 1999 rating decision shows that the veteran was granted a 100 percent disability rating for post operative total left hip replacement under 38 C.F .R. § 4.71, Diagnostic Code 5054 (hip replacement) effective April 25, 1996 (the date of his
surgery), and that the disability rating was reduced to 90 percent, since June 1, 1997. .

Under 38 C.F.R. § 4.71a, Diagnostic Code 5054, a 100 percent disability rating is provided for the first year following replacement of the head of the femur or the acetabulum with a prosthesis. Thereafter, a 90 percent disability rating is warranted if following implantation of the prosthesis the veteran has painful motion or weakness such as would require the use of crutches. Id.

The medical record shows the veteran underwent a total left hip replacement in April 1996, and received a 100 percent schedular rating for more than a year following that surgery. Thereafter, July 1997 and April 1999 VA examination reports showed that following the surgery he had painful motion of the left hip. Specifically, at the July 1997 VA examination the veteran complained of chronic hip pain and lost motion. He also reported that the maximum distance he could walk without having to take a break because of pain was 100 yards. On examination, the range of motion of the left hip was forward flexion from 0 to 90 degrees and abduction from 0 to 20 degrees. There was no extension and rotation could not be evaluated. (Normal range of motion of the hip is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II.) It was thereafter opined that the veteran was "definitely prone for exacerbations of pain, as well as easy fatigability, as well as restricted range of motion. . . [and there] is

- 8 



clearly evidence of incoordination." Likewise, at the April 1999 VA bones examination, the range of motion of the left hip was forward flexion to 50 degrees, flexion contraction to 30 degrees, abduction to 50 degrees, adduction to 0, and rotation to 0 degrees. He could not extend the hip and the posterior musculature of the thigh did not function. It was thereafter observed that the veteran walked with a prosthesis and a cane. Moreover, while he walked fairly well, it was a fatiguing type of gait in that he had to swing his pelvis forward to flex his hip. It was also opined that he only had moderate gluteal control which caused difficulty with extension. Additionally, most of the posterior thigh muscles were not working.

Because of these documented left hip problems, the veteran has already been assigned a 90 percent rating under Diagnostic Code 5054 since June 1, 1997. The Board notes that this is the maximum rating allowable under law after more than one year status post total left hip surgery. As such, the claim for a higher schedular evaluation since June 1, 1997, must be denied. See 38 C.F.R. § 4.71a; Diagnostic Code 5054. See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Further, where "the appellant is already receiving the maximum disability rating" for limitation of motion, consideration of the provisions of DeLuca v. Brown,
8 Vet. App. 202 (1995) (functional impairment due to pain must be considered) is not required. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Similarly, the Board finds that it would be inappropriate to rate the left hip disorder under another Diagnostic Code, since 38 C.F.R. § 4.71a specifically provides a disability rating for post operative residuals of a hip replacement. 38 C.F.R. § 4.20 (2005); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).

- 9



ORDER

The claims of entitlement to service connection for residuals of removal of the lymph nodes of the throat, bilateral hearing loss, and residuals of a fractured right hand are reopened.

A schedular rating in excess of 90 percent for post operative total left hip replacement for the period since June 1, 1997 is denied.

REMAND

As to the applications to reopen claims of entitlement to service connection for. residuals of a fractured right wrist and tinnitus, case law decided since the November 2003 Remand mandates still further development. Specifically, in Kent v. Nicholson, 20 Vet. App. 1(2006), the United States Court of Appeals for Veterans Claims (Court) held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claims of the unique character of evidence that must be presented. This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, Kent holds that the VCAA requires, in the context of a claim to reopen, that the RO look at the specific bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be

- 10



necessary to substantiate that specific element or elements required to establish service connection that were found insufficient in the previous denial. Therefore, the question of what constitutes material evidence to reopen a claim for service. connection depends on the basis on which the prior claim was denied. The basis for the denial in the prior decision is determined from the face of that decision. Accordingly, further development is necessary to comply with the notice provisions of38 U.S.C.A. §§ 5103,5108 (West 2002 & Supp. 2005), and 38 C.F.R. § 3.156, as defined by Kent.

As to the merits of the claims of entitlement to service connection for residuals of . removal of the lymph nodes of the throat, bilateral hearing loss, and residuals of a fractured right hand, as well as the claim for entitlement to service connection for residuals of colon polyps, the Board notes that given the in-service and/or postservice diagnoses of the claimed disabilities a remand is required to obtain medical opinion evidence as to whether the veteran has any residuals of the in-service removal of the lymph nodes of the throat or the fractured right hand as well, as to whether currently diagnosed bilateral hearing loss or colon polyps were due to military service. See38 U.S.C.A. § 5103A(d).

As to the claim for a higher evaluation for residuals of a fractured right thumb, the Board finds that a remand is required to provide the veteran with notice of the new Diagnostic Codes for rating finger disabilities which were changed effective from August 26, 2002. 38 C.F.R. § 4,71a (2002); 38 C.F.R. § 4.71a (2005); Bernard v. Brown, 4 Vet. App. 384, 393 (1993). When readjudicating this claim, the RO should be mindful of the Federal Circuits holding in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As to entitlement to an increased rating for residuals of a left acetabular fracture for the period prior to June 1, 1997, in a November 2002 statement in support of claim the veteran reported for the first time that his vocational rehabilitation records for attempts made at rehabilitation-in, among other times, 1991 and 1996, are relevant to his claim for an increased rating. Accordingly, a remand is required to associate these records with the claims files. See 38 U.S.C.A. § 5103A(b).

- 11 



As to entitlement to an extra-schedular rating for post operative total left hip replacement for the period since June 1, 1997, given the fact that the disability is already in receipt of the maximum schedular rating provided for in 38 C.F.R.
§ 4.71a, and the fact that the April 1999 VA examiner opined that this disability interfered with employment, a remand is required for the RO to consider whether the veteran meets criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2005). See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); Also see Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, these issues are REMANDED for the following action:

1. As to the claims to reopen, the RO should send the veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a), that includes an explanation as to what specifically constitutes new and material evidence in this particular case in light of the basis on which the July 1990 rating decision denied the claims of entitlement to service connection for residuals of a fractured right wrist and tinnitus. The correspondence must further provide notice to the veteran of the evidence and information necessary to establish entitlement to service connection in a manner consistent with Kent, supra.

2. As to the claims of entitlement to service connection for residuals of removal of the lymph nodes of the throat, bilateral hearing loss, residuals of a fractured right hand, and residuals of colon polyps as well as entitlement to an increased rating for residuals of a left acetabular fracture and entitlement to an extra-schedular rating for post operative total left hip replacement, the RO should also send the veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a), that includes an explanation as to the information or evidence needed to

- 12 



establish a disability rating and effective date for these claims as outlined by the Court in Dingess. The appellant should also be specifically invited to submit any additional pertinent evidence that he has in his possession.

3. The RO should obtain and associate with the record on appeal the veteran's vocational rehabilitation file. If the records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims files and the veteran notified in writing. Because these are Federal records, if they cannot be secured, a written unavailability memorandum must be prepared and added to the claims folders.

4. After associating with the record all evidence obtained in connection with the above development (to the extent possible), the RO should schedule the veteran for VA examination by an appropriate physician to determine the nature and etiology of any residuals of removal of the lymph nodes of the throat. The claims
folders are to be made available to the examiner for review in conjunction with the examination. Based on a review of the claims folders and the results of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., is there a 50/50 chance) that the veteran has any residuals, including a scar, due to the in-service removal of the lymph nodes of the throat.

5. After associating with the record all evidence obtained in connection with the above development (to the extent possible), the RO should schedule the veteran

- 13 



for a VA audiological examination to determine the origins of current bilateral hearing loss. The claims folders are to be made available to the examiner for review in conjunction with the examination. Based on a review of the claims folders and the results of the examination, the examiner should provide answers to the following questions:

a. Does the veteran have hearing loss in either ear as defined by VA at 38 C.F.R. § 3.385 (2005)?

b. If the veteran is diagnosed with hearing loss in either ear as defined by VA at 38 C.F.R. § 3.385, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., is there a 50/50 chance) that any currently diagnosed hearing loss was caused or aggravated by military service?

c. If the veteran is diagnosed with hearing loss in either ear as defined by VA at 38 C.F.R. § 3.385, the examiner should provide an opinion as to whether it is at least as likely as not the bilateral hearing loss manifested itself to a compensable degree within the first postservice year? In this context, the RO should provide the examiner a copy of Tables VI and VII from 38 C.F.R. Part 4 (2005).

6. After associating with the record all evidence obtained in connection with the above development (to the extent possible), the RO should schedule the veteran for a VA orthopedic examination to determine the

- 14



nature and likely etiology of any current right hand disability. The claims folders are to be made available to the examiner for review in conjunction with the examination. Based on a review of the claims folders and the results of the examination, the examiner should provide answers to the following questions:

a. Is it at least as likely as not (i.e., is there a 50/50 chance) that the veteran has any residuals due to the in-service fracture of the right hand?

b. If the veteran's right hand disabilities include arthritis, the examiner should provide an opinion as to whether it is at least as likely as not that it manifested itself to a compensable degree within the first postservice year? In this context, the RO should provide the examiner a copy of 38 C.F.R. § 4.71a.

7. After associating with the record all evidence obtained in connection with the above development (to the extent possible), the RO should schedule the veteran for VA examination by an appropriate physician to determine the nature and etiology of any residual disability due to colon polyps. The claims folders are to be made available to the examiner for review in conjunction with the examination. Based on a review of the claims folders and the results of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., is there a 50/50 chance) that the polyps first diagnosed post-service were caused or aggravated by military service and, if so, the diagnoses of all current residuals.

- 15 



8. If while in remand status, additional evidence or information received triggers a need for still further development or assistance under the VCAA, such as providing the veteran with updated notice of what evidence has been received and not received by VA, as well as who has the duty to request evidence, then such development must be undertaken by VA in accordance with the Court's holdings in Kent and Dingess.
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.

9. Thereafter, the RO must readjudicate the claims. The RO is advised that they are to make a determination based on the law and regulations in effect at the time of their decision, to include any further changes in the VCAA and any other applicable legal precedent. When readjudicating this claim for a higher evaluation for residuals of a fractured right thumb, the RO should be mindful of both the August 26, 2002, change in law and the Federal Circuits holding in Kuzma. As to entitlement to an extra-schedular rating for post operative total left hip replacement for the period since June 1, 1997, the RO should document whether the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) have been met. If the criteria for submission have not been met, or if they have been met and an extra-schedular rating is denied, then the RO must issue a new decision addressing this issue. If any benefit sought on appeal remains denied, the appellant and the representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received and not received and all applicable laws and regulations considered pertinent to the issues

- 16



remaining on appeal including the old and new criteria for rating finger disabilities. A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


DENNIS F. CHIAPPETTA 
Acting Veterans Law Judge, Board of Veterans' Appeals

- 17 



